Main and Yesawich, Jr., JJ., dissent and vote to reverse in the following memorandum by Main, J. Main, J. (dissenting).
We respectfully dissent. The express language of section 4 of article XVIII of the contract does not indicate exactly what the third physician’s role is to be and it is logical, because the third physician is called upon only after a disagreement between the first two physicians, that the third physician’s area of diagnosis be limited to that which was disputed. Thus, the arbitrator’s interpretation of the contractual clause in dispute was not illogical and his award was not beyond any contractual limitation on his power; he merely interpreted the contract and did not alter, add to or detract from any provision thereof (see, e.g., Matter of Silverman [Benmor Coats], 61 NY2d 299). Because the third physician found grievant’s leg to be healed, grievant’s dismissal for other reasons was, as the arbitrator found, improper. Likewise, the remedy fashioned by the arbitrator was not irrational and should not be overturned (see, e.g., North Syracuse Cent. School Dist. v North Syracuse Educ. Assn., 45 NY2d 195). Accordingly, Special Term, although its interpretation of the contract was also reasonable, should be reversed and the arbitration award confirmed. We add that our disposition would not preclude respondents, if they remained concerned that grievant’s weight prevents him from performing the duties of a correction officer, from initiating a new series of physical examinations pertaining to this aspect of grievant’s health as provided for in the contract.